internal_revenue_service department of the treasury index number washington dc number release date person to contact telephone number refer reply to cc dom p si plr-119771-98 date date re legend taxpayer a taxpayer b_trust a_trust b_trust c trust d date date year year year year year year year year dollar_figurex dollar_figurey court we received a letter dated date from your authorized representative requesting rulings under the internal_revenue_code regarding the proposed reformation of certain grantor retained income trusts you represent the facts to be as follows taxpayer a and taxpayer b are husband and wife together taxpayers on date taxpayer a created trust a and taxpayer b created trust b_trust a and trust b are grantor retained income trusts grits with identical terms under the terms of each trust income from the grit is to be distributed to the respective taxpayer quarter-annually for years if a taxpayer predeceases the 10-year term income is payable to the surviving_spouse for the balance of the term on date taxpayer a also created an irrevocable_trust trust c on date the end of the 10-year term of taxpayers’ grits the assets in each grit are to be distributed to trust c under the terms of trust c the trustees have the discretion during the taxpayers’ lifetimes to distribute as much of the income to taxpayers’ children as the trustees deem advisable for any reason upon the death of both taxpayers trust c is to be divided into four separate shares one for each child of taxpayers during a child’s life the trustees are required to distribute all income from a child’s share to each child and the trustees have the discretion to distribute principal to a child for health expenses upon the death of a child that child’s share is to be divided into one equal share for each then living child of the deceased child taxpayers’ grandchildren the trustees are required to distribute all income to the grandchild for the rest of his or her life the trustees also have discretion to distribute principal for maintenance education health and support upon the death of a grandchild the share to be divided into as many equal shares as there are descendants of the deceased grandchild taxpayers’ great grandchildren each descendant has the right to withdraw all of his or her share subject_to certain age restrictions taxpayers currently have five grandchildren taxpayers each timely filed a year gift_tax_return the returns reported taxpayer a’s gift to trust a of dollar_figurex and taxpayer b’s gift to trust b of dollar_figurey taxpayers also reported gifts to trust c taxpayer a allocated his unused generation-skipping_transfer gst tax exemption to trust a and taxpayer b allocated her unused gst tax exemption to trust b taxpayers did not allocate any gst_exemption to the gifts to trust c these returns were filed prior to date taxpayers made yearly gifts after year in cash or securities to trust c the only timely filed gift_tax returns reporting the transfers to trust c were in year and in year in year taxpayers filed amended returns as follows for year the amended returns reported the original gifts to the trust a_trust b and trust c but no allocation of gst was made with respect to either trust a or trust b for year year year year year and year late gift_tax returns for the gifts to trust c were filed and allocations of gst tax exemption was made with respect to the transfers to trust c the amended returns did not comply with all procedural filing_requirements for making an allocation of gst_exemption taxpayers propose to petition court to reform trust a and trust b to change the remainder beneficiary from trust c to trust d trust d contains dispositive provisions similar to trust c except that each child has a testamentary general power to appoint the balance of his or her trust to his or her estate or the creditors of his or her estate if the power is not exercised the balance of the child’s trust is to be distributed according to terms that are the same as the distribution provisions in trust c you have requested the following rulings taxpayers’ allocations of gst tax exemption on their year federal gift_tax returns were void taxpayers’ allocations of gst tax exemption on their amended year through year federal gift_tax returns are effective for gst tax purposes the proposed judicial reformation of trust a and trust b will be respected on a prospective basis for transfer_tax purposes such that each child’s separate trust share of trust d will be included in the child’s gross_estate and the child will be the transferor of the trust for gst purposes ruling sec_1 and sec_2601 provides that a tax is imposed on every generation-skipping_transfer sec_2611 defines the term generation-skipping_transfer to mean a taxable_termination a taxable_distribution or a direct_skip under sec_2631 with regard to the generation-skipping_transfer_tax each individual is allowed an exemption of dollar_figure adjusted for inflation as provided in sec_2631 that may be allocated by such individual or by his or her executor to any property with respect to which such individual is the transferor sec_2631 provides that any allocation under sec_2631 once made shall be irrevocable in general under sec_2632 an allocation of an individual’s gst_exemption may be made at any time before the date prescribed for filing the estate_tax_return for such individual’s estate under sec_2602 the amount of tax imposed under sec_2601 is determined by multiplying the taxable_amount by the applicable_rate under sec_2641 the term applicable_rate is the product of the maximum_federal_estate_tax_rate and the inclusion_ratio with respect to the transfer under sec_2642 except as other provided the inclusion_ratio with respect to any property transferred in a generation-skipping_transfer shall be the excess if any of over a except as provided in subparagraph b the applicable_fraction determined for the trust from which such transfer is made or b in the case of a direct_skip the applicable_fraction determined for such transfer sec_2642 provides that the applicable_fraction is a fraction a the numerator of which is the amount of the gst_exemption allocated to the trust or in the case of a direct_skip allocated to the property transferred in such skip and b the denominator of which is i the value of the property transferred to the trust or involved in the direct_skip reduced by ii the sum of i any federal estate_tax or state death_tax actually recovered from the trust attributable to such property and ii any charitable deduction allowed under sec_2055 or sec_2522 with respect to such property sec_2642 provides the general_rule that if the allocation of gst_exemption is made on a timely filed gift_tax_return reporting the transfer then for purposes of determining the applicable_fraction under sec_2642 the value of the property the denominator of the fraction is the value of the property for purposes of chapter under sec_2642 an allocation not made on a timely gift_tax_return is effective on and after the date it is made and the value of the property for purposes of determining the applicable_fraction is the value on the effective date of the allocation sec_2642 provides special rules for certain inter_vivos transfers for purposes of the inclusion_ratio if a an individual makes an inter_vivos transfer of property and b the value of the property would be includible in the gross_estate of the individual under chapter if the individual died immediately after making the transfer other than by reason of sec_2035 any allocation of gst_exemption to the property may not be made before the close of the estate_tax_inclusion_period etip the value of the property for purposes of determining the denominator of the applicable_fraction is determined under sec_2642 sec_2642 provides that in the case of any property to which paragraph f applies the value of the property shall be a if such property is includible in the gross_estate of the transferor other than by reason of sec_2035 its value for purposes of chapter or b if subparagraph a does not apply its value as of the close of the estate_tax_inclusion_period or if any allocation of gst_exemption to such property is not made on a timely filed gift_tax_return for the calendar_year in which such period ends its value as of the time such allocation is filed with the secretary under sec_2642 the term estate_tax_inclusion_period means any period after the transfer described in sec_2642 during which the value of the property involved in the transfer would be includible in the gross_estate of the transferor if the transferor died such period in no event extends beyond the earlier of the date on which there is a generation-skipping_transfer with respect to such property or the date of the death of the transferor sec_26_2632-1 of the generation-skipping_transfer_tax regulations provides that an allocation of gst tax exemption to property subject_to an etip that is made prior to termination of the etip cannot be revoked but becomes effective no earlier than the date of any termination of the etip where an allocation has not been made prior to the termination of the etip an allocation is effective at the termination of the etip during the transferor’s lifetime if made by the due_date for filing a form_709 that would apply to a taxable gift occurring at the time the etip terminated pursuant to sec_26_2601-1 the regulation is effective for a generation skipping transfer as defined in sec_26_2611-1 made on or after date sec_26_2611-1 defines a generation-skipping_transfer as an event that is either a direct_skip a taxable_distribution or a taxable_termination the determination as to whether an event is a gst is made by reference to the most recent transfer subject_to the estate or gift_tax sec_26_2632-1 provides that an allocation of gst_exemption to property transferred during the transferor’s lifetime other than in a direct_skip is made on a form_709 the allocation must clearly identify the trust to which the allocation is being made the amount of gst_exemption allocated to it and if the allocation is late or if an inclusion_ratio greater than zero is claimed the value of the trust assets at the effective date of the allocation the allocation should also state the inclusion_ratio of the trust after the allocation sec_26_2632-1 provides that an allocation of gst_exemption is effective as of the date of any transfer as to which the form_709 on which it is made is a timely filed return a timely allocation if it is unclear whether an allocation of gst_exemption on a form_709 is a late or a timely allocation to a_trust the allocation is effective in the following order i to any transfer to the trust disclosed on the return as to which the return is a timely return ii as a late allocation and iii to any transfer to the trust not disclosed on the return as to which the return would be a timely filed return a late allocation to a_trust may be made on a form_709 that is timely filed with respect to another transfer a late allocation is irrevocable when made literal compliance with procedural instructions is not always required to make a valid election elections may be held to be effective where the taxpayer complies with the essential requirements of a regulation even though the taxpayer failed to comply with certain procedural directions therein see 67_tc_736 acq in result 1979_1_cb_1 in the instant case trust a and trust b were both subject_to an estate_tax_inclusion_period since each respective trust would have been included in the respective grantor’s gross_estate under sec_2036 if the grantor died after the transfer accordingly the rules of sec_2642 apply with respect to allocations of gst_exemption taxpayers’ allocations of their gst tax exemptions to trust a and trust b on the returns filed for year were made prior to date the publication_date of sec_26_2632-1 which provides that an allocation made during an etip although not effective until the close of the etip may not be revoked because taxpayers allocated their gst tax exemptions to property subject_to an etip prior to promulgation of sec_26 c we conclude that the allocations were void the allocations made in year with respect to transfers to trust c on taxpayers’ amended federal gift_tax returns for year sec_1 through substantially complied with the essential requirements accordingly the allocations of gst tax exemption made on these returns with respect to the transfers to trust c were effective as late allocations for gst tax purposes when the allocations were made ruling no retroactive changes to the legal effects of a transaction through judicial nullification of a transfer or judicial reformation of a document are not accorded retroactive effect for federal tax purposes if the federal tax consequences have attached to the transaction m t straight trust v com245_f2d_327 8th cir 154_f2d_648 10th cir 75_tc_271 aff’d without published opinion 673_f2d_1333 7th cir revrul_93_79 1993_2_cb_269 revrul_73_142 1973_1_cb_405 in the instant case trust a and trust b will be judicially reformed on a prospective basis to provide that on the termination of each trust the trust corpus will pass to trust d each of taxpayers’ children will possess a testamentary general power to appoint the corpus of each trust established for their benefit under the terms of trust d based on the facts presented taxpayer’s representations and the applicable state law we conclude that the proposed judicial reformations of trust a and trust b will be respected on a prospective basis for federal estate gift and generation-skipping_transfer_tax purposes accordingly the corpus of the trust established for each child under the terms of trust d will be included in the child’s gross_estate for federal estate_tax purposes the trust corpus will be subject_to gst tax on the child’s death only to the extent the corpus passes either pursuant to the exercise of the general power or in default of exercise to a skip_person with respect to the deceased child however as a result of the reformation each remainder beneficiary of trust c the taxpayers’ grandchildren will relinquish his or her remainder_interest in the corpus of trust a and trust b that would otherwise have passed to trust c accordingly these beneficiaries are treated as making a gift_for federal gift_tax purposes of the value of his or her interest in trust a and trust b corpus that is being relinquished except as specifically set forth above no opinion is expressed concerning the federal tax consequences of the facts described above under the cited provisions or any other provisions of the code this ruling is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent in accordance with a power_of_attorney on file with this office a copy of this ruling is being sent to your authorized representative sincerely assistant chief_counsel passthroughs and special industries by_____________________ george masnik chief branch enclosure copy for sec_6110 purposes
